Exhibit 10.2
SECOND AMENDMENT AGREEMENT
     This SECOND AMENDMENT AGREEMENT (this “Amendment”) is made as of the 16th
day of July, 2010 among:
     (a) SYKES ENTERPRISES, INCORPORATED, a Florida corporation (“Borrower”);
     (b) the Lenders, as defined in the Credit Agreement, as hereinafter
defined;
     (c) KEYBANK NATIONAL ASSOCIATION, as the lead arranger, sole book runner
and administrative agent for the Lenders under the Credit Agreement (“Agent”);
     (d) BANK OF AMERICA, N.A., as syndication agent;
     (e) RBS CITIZENS, NATIONAL ASSOCIATION, as documentation agent; and
     (f) HSBC BANK USA, NATIONAL ASSOCIATION and TORONTO DOMINION (NEW YORK),
LLC, as a co-managing agents.
     WHEREAS, Borrower, Agent and the Lenders are parties to that certain Credit
Agreement, dated as of February 2, 2010, that provides, among other things, for
loans and letters of credit aggregating One Hundred Fifty Million Dollars
($150,000,000), all upon certain terms and conditions (as amended and as the
same may from time to time be further amended, restated or otherwise modified,
the “Credit Agreement”);
     WHEREAS, Borrower, Agent and the Lenders desire to amend the Credit
Agreement to modify certain provisions thereof and add certain provisions
thereto;
     WHEREAS, each capitalized term used herein and defined in the Credit
Agreement, but not otherwise defined herein, shall have the meaning given such
term in the Credit Agreement; and
     WHEREAS, unless otherwise specifically provided herein, the provisions of
the Credit Agreement revised herein are amended effective as of the date of this
Amendment;
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Borrower, Agent and the Lenders
agree as follows:
     1. Additions to Definitions in the Credit Agreement. Section 1.1 of the
Credit Agreement is hereby amended to add the following new definitions thereto:

 



--------------------------------------------------------------------------------



 



     “Corporate Structure Reorganization Date” means the date that Borrower has
completed the Corporate Structure Reorganization.
     “Second Amendment Effective Date” means July 16, 2010.
     2. Amendment to Schedules After the Corporate Structure Reorganization
Date. Upon the delivery by Borrower of the updated Schedules to the Credit
Agreement pursuant to Section 5(d) hereof, the Credit Agreement shall be amended
to delete Schedule 1 (Guarantors of Payment), Schedule 2 (Pledged Securities)
and Schedule 6.1 (Corporate Existence; Subsidiaries; Foreign Qualification)
therefrom and to insert in place thereof, respectively, a new Schedule 1,
Schedule 2 and Schedule 6.1.
     3. Consent to Corporate Structure Reorganization.
     (a) Domestic Corporate Restructuring. Borrower has notified Agent and the
Lenders that Borrower is planning certain modifications to its domestic
corporate structure. Specifically, Borrower desires to (i) liquidate Sykes LP
Holdings, LLC, a Delaware limited liability company and a Guarantor of Payment,
and Sykes Global Holdings, LLC, a Delaware limited liability company and a
Guarantor of Payment, and transfer the assets of each such Guarantor of Payment
to Borrower (collectively, the “Guarantor Liquidation”), and (ii) merge ICT
International, Inc., a Delaware corporation and a Guarantor of Payment with and
into Sykes Acquisition, LLC, a Florida limited liability company and a Guarantor
of Payment (the “Guarantor Merger”). Following the Guarantor Liquidation, Sykes
(Bermuda) Holdings Limited, a Bermuda exempted company, will be a First-Tier
Foreign Subsidiary of Borrower.
     (b) Foreign Corporate Restructuring. Borrower has also notified Agent and
the Lenders that Borrower is planning certain modifications to its foreign
corporate structure. Specifically, Borrower desires to transfer the ownership
interests of ICT Financial Services Pty. Ltd., a company organized under the
laws of New South Wales and a first-tier Foreign Subsidiary, ICT Services of
Asia Pacific Pte. Ltd., a company organized under the laws of Singapore and a
first-tier Foreign Subsidiary, and ICT Group Netherlands B.V., a company
organized under the laws of the Netherlands and a first-tier Foreign Subsidiary
(individually, each a “Foreign ICT Subsidiary” and, collectively, the “Foreign
ICT Subsidiaries”), held by Sykes Acquisition, LLC (as successor by merger to
ICT International, Inc.), from (i) Sykes Acquisition, LLC to Borrower,
(ii) Borrower to Sykes (Bermuda) Holdings Limited, (iii) Sykes (Bermuda)
Holdings Limited to Sykes Offshore Holdings Limited, a Bermuda exempted company,
and (iv) Sykes Offshore Holdings Limited to SEI International Services S.a.r.l.,
a company organized under the laws of Luxembourg (collectively, the “Foreign ICT
Subsidiary Equity Transfers” and, together with the Guarantor Liquidation and
Guarantor Merger, collectively, the “Corporate Structure Reorganization”).
Following the Foreign ICT Subsidiary Equity Transfers, the Foreign ICT
Subsidiaries will cease to be first-tier Foreign Subsidiaries.
     (c) Request for Consent. Certain of the transactions in the Corporate
Structure Reorganization are prohibited by one or more provisions in the Credit
Agreement. Borrower hereby specifically requests that Agent and the Lenders
consent to (i) the Guarantor Liquidation and the release of Sykes LP Holdings,
LLC and Sykes Global Holdings, LLC from the

2



--------------------------------------------------------------------------------



 



Guaranties of Payment executed and delivered to Agent, for the benefit of the
Lenders, in connection with the Credit Agreement, (ii) the Guarantor Merger, and
(iii) the Foreign ICT Subsidiary Equity Transfers. Borrower also requests that
Agent, on behalf of the Lenders, pursuant to Section 9.8 (Release of Guarantor
of Payment or Pledge of Stock) of the Credit Agreement, release its security
interest in the capital stock or other equity interests of the Foreign ICT
Subsidiaries.
     (d) Consent from Agent and the Lenders. Agent and the Lenders hereby
consent to the above requests on the following conditions:
     (i) after giving effet to terms of this Amendment, Borrower shall be in pro
forma compliance with the Credit Agreement both before and after completing the
Corporate Structure Reorganization;
     (ii) after giving effect to the terms of this Amendment, no Default or
Event of Default shall exist under the Credit Agreement or any other Loan
Document; and
     (iii) Borrower shall comply with the requirements of Sections 4 and 5
hereof.
This Amendment shall serve as evidence of such consent. The consent contained in
this Amendment shall not be deemed to waive or amend any other provision of the
Credit Agreement or the other Loan Documents. All terms of the Credit Agreement
and the other Loan Documents shall remain in full force and effect and
constitute the legal, valid, binding and enforceable obligations of Borrower to
Agent and the Lenders.
     4. Closing Deliveries. Concurrently with the execution of this Amendment,
Borrower shall:
     (a) cause each Guarantor of Payment to execute the attached Guarantor
Acknowledgement and Agreement; and
     (b) pay all legal fees and expenses of Agent in connection with this
Amendment and the other Loan Documents.
     5. Post-Closing Deliveries. On or before each of the dates specified in
this Section 5, unless otherwise agreed to by Agent in writing, Borrower shall
satisfy each of the items specified in the subsections below:
     (a) Concurrently with the completion of the Guarantor Liquidation, Borrower
shall have (i) executed and delivered to Agent, for the benefit of the Lenders,
a Pledge Agreement, in form and substance satisfactory to Agent and the Lenders,
with respect to the Pledged Securities of Borrower, (ii) executed and delivered
to Agent, for the benefit of the Lenders, appropriate transfer powers for each
of such Pledged Securities, (iii) delivered to Agent, for the benefit of the
Lenders, such Pledged Securities, and (iv) delivered to Agent any other
documentation (including legal opinions from foreign

3



--------------------------------------------------------------------------------



 



counsel) reasonably required by Agent regarding the perfection of the security
interest of Agent, for the benefit of the Lenders, in such Pledged Securities.
     (b) No later than ten days after the completion of the Guarantor
Liquidation, unless otherwise agreed to by Agent in writing, Borrower shall have
delivered to Agent a copy of the recorded Articles or Certificates of
Dissolution for the dissolution of both Sykes LP Holdings, LLC and Sykes Global
Holdings, LLC from the Delaware Secretary of State.
     (c) No later than ten days after the completion of the Guarantor Merger,
unless otherwise agreed to by Agent in writing, Borrower shall have delivered to
Agent a copy of the recorded Articles or Certificate of Merger for the merger of
ICT International, Inc. with and into Sykes Acquisition, LLC from (i) the
Delaware Secretary of State, and (ii) the Florida Secretary of State.
     (d) No later than five days after the Corporate Structure Reorganization
Date, unless otherwise agreed to by Agent in writing, Borrower shall deliver to
Agent the following replacement Schedules to the Credit Agreement, in each case
to be in form and substance acceptable to Agent and giving effect to the
Corporate Structure Reorganization: Schedule 1 (Guarantors of Payment),
Schedule 2 (Pledged Securities) and Schedule 6.1 (Corporate Existence;
Subsidiaries; Foreign Qualification).
     6. Representations and Warranties. Borrower hereby represents and warrants
to Agent and the Lenders that (a) Borrower has the legal power and authority to
execute and deliver this Amendment; (b) the officers executing this Amendment
have been duly authorized to execute and deliver the same and bind Borrower with
respect to the provisions hereof; (c) the execution and delivery hereof by
Borrower and the performance and observance by Borrower of the provisions hereof
do not violate or conflict with the Organizational Documents of Borrower or any
law applicable to Borrower or result in a breach of any provision of or
constitute a default under any other agreement, instrument or document binding
upon or enforceable against Borrower; (d) no Default or Event of Default exists,
nor will any occur immediately after the execution and delivery of this
Amendment or by the performance or observance of any provision hereof; (e) each
of the representations and warranties contained in the Loan Documents is true
and correct in all material respects as of the Second Amendment Effective Date
as if made on the Second Amendment Effective Date, except to the extent that any
such representation or warranty expressly states that it relates to an earlier
date (in which case such representation or warranty is true and correct in all
material respects as of such earlier date); (f) Borrower is not aware of any
claim or offset against, or defense or counterclaim to, Borrower’s obligations
or liabilities under the Credit Agreement or any Related Writing; and (g) this
Amendment constitutes a valid and binding obligation of Borrower in every
respect, enforceable in accordance with its terms.
     7. Waiver and Release. Borrower, by signing below, hereby waives and
releases Agent and each of the Lenders, and their respective directors,
officers, employees, attorneys, affiliates and subsidiaries, from any and all
claims, offsets, defenses and counterclaims, such waiver and release being with
full knowledge and understanding of the circumstances and effect thereof and
after having consulted legal counsel with respect thereto.

4



--------------------------------------------------------------------------------



 



     8. References to Credit Agreement and Ratification. Each reference that is
made in the Credit Agreement or any other Related Writing to the Credit
Agreement shall hereafter be construed as a reference to the Credit Agreement as
amended hereby. Except as herein otherwise specifically provided, all terms and
provisions of the Credit Agreement are confirmed and ratified and shall remain
in full force and effect and be unaffected hereby. This Amendment is a Related
Writing.
     9. Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which, when so executed and delivered, shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
     10. Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     11. Severability. Any term or provision of this Amendment held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.
     12. Governing Law. The rights and obligations of all parties hereto shall
be governed by the laws of the State of Ohio, without regard to principles of
conflicts of laws.
[Remainder of page intentionally left blank.]

5



--------------------------------------------------------------------------------



 



     JURY TRIAL WAIVER. BORROWER, AGENT AND THE LENDERS, TO THE EXTENT PERMITTED
BY LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT
AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.
     IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
as of the date first set forth above.

            SYKES ENTERPRISES, INCORPORATED
      By:   /s/ James T. Holder        Name:   James T. Holder        Title:  
Exec VP & General Counsel        KEYBANK NATIONAL ASSOCIATION,
    as Agent and as a Lender
      By:   /s/ Jennifer O’Brien        Jennifer O’Brien        Senior Vice
President        BANK OF AMERICA, N.A.,
    as Syndication Agent and as a Lender
      By:   /s/ Cameron S. Cardozo        Name:   Cameron S. Cardozo       
Title:   Senior Vice President        RBS CITIZENS, NATIONAL ASSOCIATION,
    as Documentation Agent and as a Lender
      By:   /s/ Cindy Chen        Name:   Cindy Chen        Title:   Senior Vice
President     

Signature Page 1 of 3 to
Second Amendment Agreement

 



--------------------------------------------------------------------------------



 



            HSBC BANK USA, NATIONAL ASSOCIATION,
    as a Co-Managing Agent and as a Lender
      By:   /s/ Shawn Alexander        Name:   Shawn Alexander        Title:  
Vice President        TORONTO DOMINION (NEW YORK), LLC,
    as a Co-Managing Agent and as a Lender
      By:   /s/ Deborah Gravinese        Name:   Deborah Gravinese       
Title:   Vice President        JPMORGAN CHASE BANK, N.A.,
    as a Lender
      By:   /s/ John A. Horst        Name:   John A. Horst        Title:  
Senior Vice President        U.S. BANK NATIONAL ASSOCIATION,
    as a Lender
      By:   /s/ Patrick McGraw        Name:   Patrick McGraw        Title:  
Vice President        BRANCH BANKING & TRUST COMPANY,
    as a Lender
      By:   /s/ Anthony D. Nigro        Name:   Anthony D. Nigro        Title:  
Senior Vice President     

Signature Page 2 of 3 to
Second Amendment Agreement

 



--------------------------------------------------------------------------------



 



            COMERICA BANK,
    as a Lender
      By:   /s/ Gerald R. Finney Jr.        Name:   Gerald R. Finney Jr.      
Title:   Vice President       THE NORTHERN TRUST COMPANY,
    as a Lender
      By:   /s/ Rick Gomez        Name:   Rick Gomez       Title:   Vice
President    

Signature Page 3 of 3 to
Second Amendment Agreement

 



--------------------------------------------------------------------------------



 



GUARANTOR ACKNOWLEDGMENT AND AGREEMENT
     The undersigned consent and agree to and acknowledge the terms of the
foregoing Second Amendment Agreement dated as of July 16, 2010. The undersigned
further agree that the obligations of the undersigned pursuant to the Guaranty
of Payment executed by the undersigned are hereby ratified and shall remain in
full force and effect and be unaffected hereby.
     The undersigned hereby waive and release Agent and the Lenders and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of any
kind or nature, absolute and contingent, of which the undersigned are aware or
should be aware, such waiver and release being with full knowledge and
understanding of the circumstances and effect thereof and after having consulted
legal counsel with respect thereto.
     JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT, THE LENDERS AND
THE UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

                          MCQUEEN INTERNATIONAL INCORPORATED       SYKES
E-COMMERCE, INCORPORATED
 
                       
By:
  /s/ James T. Holder       By:   /s/ James T. Holder                    
 
  Name:   James T. Holder            Name:   James T. Holder 
 
                       
 
  Title:   President & Secretary            Title:   President & Secretary 
 
                       
 
                        SYKES LP HOLDINGS, LLC       SYKES ACQUISITION, LLC
 
                       
By:
  /s/ James T. Holder       By:   /s/ James T. Holder                  
 
  Name:   James T. Holder           Name:   James T. Holder
 
  Title:   President & Secretary           Title:   President & Secretary
 
                        SYKES ENTERPRISES – SOUTH AFRICA, INC.       SYKES
GLOBAL HOLDINGS, LLC
 
                       
By:
  /s/ James T. Holder       By:   /s/ James T. Holder                  
 
  Name:   James T. Holder           Name:   James T. Holder
 
                       
 
  Title:   President & Secretary           Title:   President & Secretary
 
                       

Signature Page 1 of 2 to
Guarantor Acknowledgment and Agreement

 



--------------------------------------------------------------------------------



 



     JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT, THE LENDERS AND
THE UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

                          SYKES REALTY, INC.       ICT INTERNATIONAL, INC.
 
                       
By:
  /s/ James T. Holder       By:   /s/ James T. Holder                  
 
  Name:   James T. Holder           Name:   James T. Holder
 
  Title:   President & Secretary           Title:   President & Secretary
 
                        ICT ENTERPRISES, INC.       ICT ACCOUNTS RECEIVABLE
MANAGEMENT, INC.
 
                       
By:
  /s/ James T. Holder        By:   /s/ Troy Leon Belden                       
 
  Name:   James T. Holder            Name:   Troy Leon Belden 
 
  Title:   President & Secretary           Title:   President
 
                        ICT RESOURCES, INC.                
 
                       
By:
  /s/ James T. Holder                                       
 
  Name:   James T. Holder                
 
  Title:   President & Secretary                

Signature Page 2 of 2 to
Guarantor Acknowledgment and Agreement

 